DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 19-23, 26-30, 32-38 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US4808657) in view of Seferin (US8735480) and ThermoFisher Scientific.
	Regarding claim 19, Brown discloses an adhesive compound comprising:
a. 100 parts of at least one conjugated diene-containing polymer or copolymer including natural rubber (C3 L24-25, C4 L17-21), making the adhesive free of petroleum-based resins,
b. 70 to 95% by weight of liquid solvent based upon the weight of the adhesive composition (C2 L4-6, which includes part of the range of about 60% to about 80%),
c. at least one reinforcing filled in an amount of approximately 51 phr (Table 1 Cement A, which is within the range of about 25 to about 75 phr)
	While Brown does not explicitly disclose that the liquid solvent is a terpene-based solvent that is liquid at 25 oC, Brown does disclose that any solvent capable of dissolving the rubbery blend could be used (C1 L65-68). One such solvent could be the naturally based terpene (not petroleum-based) d-limonene (known to be a liquid at 25 oC, see ThermoFisher Scientific), as taught by Seferin (C1 L41-50), which is also teaching an adhesive used for tires. One benefit of using d-limonene over other solvents is reduced toxicity (C1 L46-50).

	Regarding claim 20, modified Brown teaches all limitations of claim 19 as set forth above. Additionally, Seferin teaches that the liquid terpene-based solvent comprises a citrus oil (C1 L46-50).
	Regarding claim 21, modified Brown teaches all limitations of claim 19 as set forth above. Additionally, Seferin teaches that a majority by weight of the liquid terpene-based solvent comprises d-limonene (C1 L46-50).
	Regarding claim 22, modified Brown teaches all limitations of claim 19 as set forth above. Additionally, ThermoFisher Scientific teaches that the liquid terpene-based solvent is essentially free of water (p.4, in that limonene is insoluble in water).
	Regarding claim 23, modified Brown teaches all limitations of claim 19 as set forth above. Additionally, Brown teaches that a majority by weight of the 100 parts of at least one conjugated diene-containing polymer or copolymer comprises natural rubber (C4 L17-21, in that a majority by weight of the rubber blend is an “other rubbery polymer” and C3 L24-26, in that the “other rubbery polymer” could include natural rubber). Examiner also notes that while Brown teaches that the preferred embodiment of “other rubbery polymer” is a blend of natural rubber and other rubbers, Brown does not explicitly teach away from the other rubbery polymer being only natural rubber, as Brown “does not criticize, discredit, or otherwise discourage the solution claimed…." (see MPEP 2141.02 (VI)).
	Regarding claim 26, modified Brown teaches all limitation of claim 19 as set forth above. Additionally, Brown teaches that the reinforcing filler can comprise of carbon black (C3 L53-58).
	Regarding claim 27, modified Brown teaches all limitations of claim 26 as set forth above. Additionally, Brown teaches that the carbon black is present is an amount of 62 phr (Table 1 Cement A, which is within the range of about 40 to about 60 phr). Examiner notes that the claim recites "about" 60 
	Regarding claim 28, modified Brown teaches all limitations of claim 23 as set forth above. Additionally, Brown teaches that the conjugated diene-containing polymer or copolymer further comprises at least one polymer or copolymer selected from styrene-butadiene copolymer (C3 L40-41), polybutadiene (C3 L27-28) and polyisoprene (C3 L27).
	Regarding claim 29, Brown discloses a curable adhesive composition for tires comprising:
a. 100 parts of at least one conjugated diene-containing polymer or copolymer including natural rubber (C3 L24-25, C4 L17-21), making the adhesive free of petroleum-based resins,
b. 70 to 95% by weight of liquid solvent based upon the weight of the adhesive composition (C2 L4-6, which includes part of the range of about 60% to about 80%),
c. at least one reinforcing filled in an amount of approximately 51 phr (Table 1 Cement A, which is within the range of about 25 to about 75 phr)
d. a cure package (C3 L59-60).
	While Brown does not explicitly disclose that the liquid solvent is a terpene-based solvent that is liquid at 25 oC, Brown does disclose that any solvent capable of dissolving the rubbery blend could be used (C1 L65-68). One such solvent could be the naturally based terpene (not petroleum-based) d-limonene (known to be a liquid at 25 oC, see ThermoFisher Scientific), as taught by Seferin (C1 L41-50), which is also teaching an adhesive used for tires. One benefit of using d-limonene over other solvents is reduced toxicity (C1 L46-50).

	Regarding claim 30, modified Brown teaches all limitations of claim 29 as set forth above. Additionally, Reinbold teaches that the cure package comprises sulfur and at least one vulcanization accelerator (C3 L59-60).
	Regarding claim 32, modified Brown teaches all limitations of claim 29 as set forth above. Additionally, Seferin teaches that the liquid terpene-based solvent comprises a citrus oil (C1 L46-50).
	Regarding claim 33, modified Brown teaches all limitations of claim 29 as set forth above. Additionally, Seferin teaches that a majority by weight of the liquid terpene-based solvent comprises d-limonene (C1 L46-50).
	Regarding claim 34, modified Brown teaches all limitations of claim 29 as set forth above. Additionally, Brown teaches that a majority by weight of the 100 parts of at least one conjugated diene-containing polymer or copolymer comprises natural rubber (C4 L17-21, in that a majority by weight of the rubber blend is an “other rubbery polymer” and C3 L24-26, in that the “other rubbery polymer” could include natural rubber). Examiner also notes that while Brown teaches that the preferred embodiment of “other rubbery polymer” is a blend of natural rubber and other rubbers, Brown does not explicitly teach away from the other rubbery polymer being only natural rubber, as Brown “does not criticize, discredit, or otherwise discourage the solution claimed…." (see MPEP 2141.02 (VI)).
	Regarding claim 35, modified Brown teaches all limitation of claim 29 as set forth above. Additionally, Brown teaches that the reinforcing filler can comprise of carbon black (C3 L53-58).
	Regarding claim 36, modified Brown teaches all limitation of claim 32 as set forth above. Additionally, Brown teaches that the reinforcing filler can comprise of carbon black (C3 L53-58).

a. providing a first tire component having a first rubber surface (surface of “used tire carcass) and applying to at least a portion of the first rubber surface a curable adhesive composition (C1 L18-22) comprising:
i. 100 parts of at least one conjugated diene-containing polymer or copolymer including natural rubber (C3 L24-25, C4 L17-21), making the adhesive free of petroleum-based resins,
ii. 70 to 95% by weight of liquid solvent based upon the weight of the adhesive composition (C2 L4-6, which includes part of the range of about 60% to about 80%), 
iii. at least one reinforcing filled in an amount of approximately 51 phr (Table 1 Cement A, which is within the range of about 25 to about 75 phr)
iv. a cure package (C3 L59-60).
b. providing a second tire component having a second rubber surface (inner side of “tread”)
c. contacting at least a portion of the second rubber surface with at least a portion of the adhesive-containing first rubber surface to form two adhered components (C1 L18-22)
	While Brown does not explicitly disclose that the liquid solvent is a terpene-based solvent that is liquid at 25 oC, Brown does disclose that any solvent capable of dissolving the rubbery blend could be used (C1 L65-68). One such solvent could be the naturally based terpene (not petroleum-based) d-limonene (known to be a liquid at 25 oC, see ThermoFisher Scientific), as taught by Seferin (C1 L41-50), which is also teaching an adhesive used for tires. One benefit of using d-limonene over other solvents is reduced toxicity (C1 L46-50).

	Regarding claim 38, modified Brown teaches all limitations of claim 37 as set forth above. Additionally, Brown teaches that the curable adhesive composition is applied to at least a portion of the second rubber surface of the second tire component prior to (c) (C4 L22-30, in that “at least one surface” can be coated with the adhesive, implying that more than one surface could be coated).

Claims 27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US3514423), Seferin (US8735480) and ThermoFisher Scientific in view of Pompei (US8143338).
	Regarding claim 27, modified Brown discloses 62 parts of carbon black in Table 1, which is considered to read on "about 60phr." In the alternative, Pompei teaches that typical amounts of carbon black in conventional rubber cement formulations range from 30 to 70 phr (Table 1.) It would have been obvious to one of ordinary skill in the art at the earliest effective filing date of the instant application to use the 40 to 60 phr of carbon black since Pompeii teaches such amounts are typical for solvent based cements. One would have been motivated to do so as it is well known in the art to use such values. 
Regarding claim 31, modified Brown teaches all limitations of claim 30 as set forth above. While Brown does disclose the use of vulcanizing agents (including sulfur and accelerants) in the rubbery adhesive (C3 L59-60, Table I), Brown does not explicitly disclose the exact composition of the vulcanizing agents. However, the typical amounts of sulfur and accelerants used in a tire adhesive is well known in the art, as shown by Pompei, which teaches that typical amount of sulfur in a tire adhesive falls partially within the range of about 1 to about 5 phr (Table 1) and the typical amount of vulcanization accelerator in a tire adhesive falls partially within the range of about 0.5 to about 5 phr (Table 1).
. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 19-23 and 26-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reinbold (US3514423) disclose an adhesive compound comprising 100 parts of polymer including natural rubber (C2 L68-C3 L3), 45-80 phr of reinforcing filler (C2 L61-62, C4 L13-16), being petroleum free (C5 L32-43, in that the petroleum based products including Philrich 5 and petroleum softener Sundex53 are optional) and the use of solvent close to 80% (Example II with Philrich 5 removed, solvent % = 85.6%) but does not teach away from a solvent range of about 60% to about 80%.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is (571)272-6704.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749